Citation Nr: 0821507	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an effective date prior to March 11, 2005, for 
the award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  He served in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the rating decision of the RO.  

When contacted by VA in June 2008 to clarify his 
representation before the Board, the veteran indicated that 
he would represent himself in this appeal.  


FINDINGS OF FACT

1.  The RO issued a Statement of the Case (SOC) for the June 
2003 rating decision on December 30, 2004, noting that the 
veteran had not completed and returned his unemployability 
questionnaire showing his work status, education level and 
income level, but he did not file a timely Substantive 
Appeal.  

2.  The veteran filed a VA Form 21-8940, Veteran's 
Application for Increased Compensation based on 
Unemployability on March 11, 2005, more than 60 days after 
the date of the RO letter notifying him of his right to 
appeal and more than one year after the date of the rating 
decision denying his claim for increased rating based on a 
TDIU rating.  

3.  A VA examination conducted on August 30, 2004 showed for 
the first time that the veteran was likely precluded from 
performing substantially gainful employment consistent with 
his education and work background due to his service-
connected disabilities, including peripheral vascular disease 
involving the lower extremities.  


CONCLUSION OF LAW

An earlier effective date for the grant of the veteran's TDIU 
rating on August 30, 2004 is assigned.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In June 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to TDIU.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  However, the informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).  

A claim for a TDIU rating is essentially a claim for an 
increased rating.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  The general rule with respect to the effective date 
of an award of increased compensation is that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  

This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

"Date of receipt" generally means the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2007).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability had occurred within the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  

In that circumstance, the law provides that the effective 
date of the award "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98; 63 Fed. Reg. 56704 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  

"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  


Analysis

The veteran filed his claim for a TDIU rating on April 11, 
2003.  The RO denied his claim in June 2003.  The veteran 
filed his Notice of Disagreement (NOD) in December 2003.  The 
RO issued an SOC on December 30, 2004, which included eight 
different issues, one of them being the instant matter .  The 
veteran did not file a timely VA Form 9 following receipt of 
the SOC.  

On March 11, 2005, the veteran filed a VA Form 21-8940 
(Applications for Increased Compensation Based on Individual 
Unemployability).  The RO treated this filing as a new claim 
for a TDIU rating and sent the veteran the appropriate VCAA 
notice.  

In August 2005, the RO issued a rating decision awarding a 
TDIU rating, effective on March 11, 2005 - the day the 
veteran filed his application for a TDIU rating - based on 
the results of a VA examination performed in July 2005.  

In his appeal, the veteran contends that the RO assigned the 
incorrect effective date for his TDIU rating.  He asserts 
that he timely filed his application for TDIU, which 
functioned as an Substantive Appeal.  He further asserts that 
his VA Form 21-8940 should not have been treated as a new 
claim, but as an appeal to the RO's denial of his claim in 
June 2003.  

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The Substantive Appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the RO.  38 C.F.R. § 20.202.  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mailed the SOC to 
the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 U.S.C.A. § 20.302(b).  

Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  

If the claimant fails to file a Substantive Appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

After a careful review of the record, the Board concludes 
that the veteran failed to timely file a Substantive Appeal 
as required by the regulations to perfect an appeal.  The RO 
issued a SOC on December 30, 2004.  The veteran would have 
had until February 28, 2005 to file his Substantive Appeal 
with VA for it to be timely.  No communication was received 
from the veteran until March 11, 2005.  

While the veteran is correct that a Substantive Appeal does 
not have to be filed on a VA Form 9 and that VA is 
statutorily required to liberally construe correspondence, 38 
C.F.R. § 20.202, the submitted VA Form 21-8940 shows that it 
was merely identified as a new claim for a TDIU rating.  

There is no reference to the prior rating decision or 
subsequently received SOC, nor are there any reasons, bases 
or specific arguments set out in the March 11, 2005 document 
which indicated an error of fact or law made by the RO in 
either its June 2003 rating decision or SOC issued on 
December 30, 2004.  Id.   

Given the circumstances, the Board must find that the veteran 
failed to file a timely Substantive Appeal to the December 
30, 2004 SOC.  Therefore, the earliest possible effective 
date assignable by the RO's August 2005 decision granting the 
claim would be the date of the claim was filed.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

However, given the exception to the general rule as noted 
hereinabove, the Board is obligated to look at the evidence 
from the period of time between the date of the filing of the 
claim, March 11, 2005, and one year prior to that date, March 
11, 2004, to see if there is an ascertainable increase in 
symptomatology.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 
(1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  

If there is evidence of unemployability within that one year 
period, that date should be dispositive of the effective date 
given.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992).  

On August 30, 2004, the veteran was afforded a VA 
examination, particularly in regard to his diabetes mellitus.  
In that examination, the veteran was diagnosed with 
hypertension, coronary artery disease, peripheral vascular 
disease of his lower extremities, peripheral neuropathy, 
which were all identified as having been caused by his 
service-connected diabetes mellitus.  

The VA examiner noted that the veteran had also had both a 
bypass for the coronary artery disease and peripheral 
vascular disease of his lower extremities done in March 2003.  
Further, the VA examiner also stated that the veteran "at 
present [was] disabled, and he [could not] walk more than one 
block."  

However, the examination in August 2004 does serve to show 
for the first time findings consistent with the veteran being 
precluded from working at all forms of substantially gainful 
due solely to his service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  

Since this was within one year of the formal claim for a 
total compensation rating based on individual 
unemployability, an earlier effective date of August 30, 2004 
is for application in this case.  



ORDER

An earlier effective date of August 30, 2004 for the 
assignment of a TDIU rating is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


